 Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.117 Filed 02/09/21 Page 1 of 31




                         STATE OF MICHIGAN
                IN THE UNITED STATES DISTRICT COURT

LATHFIELD PARTNERS, LLC

                         Plaintiff,
v.

CITY OF LATHRUP VILLAGE;
LATHRUP VILLAGE DOWNTOWN
DEVELOPMENT AUTHORITY;
JIM WRIGHT;
MCKENNA & ASSOCIATES, INC.;

                         Defendants.                 File No: 21-10198-PDB
                                                     Hon. Paul D. Borman
___________________________________________________________________________/
Law Offices of Aaron D. Cox, PLLC             Garan Lucow Miller, PC
Aaron D. Cox (P69346)                         John J. Gillooly (P41948)
Brian C. Gurta (P80756)                       Kathleen M. Griffith (P79921)
Elizabeth E. Ellison (P82098)                 Attorneys for Lathrup Village
Attorneys for Plaintiff                       1155 Brewery Park Blvd., Suite 200
23820 Eureka Rd.                              Detroit, MI 48207
Taylor, MI 48180                              313-446-5501
734-287-3664                                  jgillooly@garanlucow.com
aaron@aaroncoxlaw.com                         kgriffith@garanlucow.com
__________________________________________________________________________/

              PLAINTIFF’S FIRST AMENDED COMPLAINT

      NOW COMES the Plaintiff, Lathfield Partners, LLC, by and through its

counsel, Aaron D. Cox, Esq., and states as its First Amended Complaint as

follows:




                                      Page 1 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.118 Filed 02/09/21 Page 2 of 31




                           Jurisdictional Statements

 1. Plaintiff Lathfield Partners, LLC (“Lathfield”) is a Michigan Limited

    Liability company whose registered office is located in Oakland County,

    Michigan.

 2. Lathfield is the owner of real property located in the City of Lathrup

    Village, County of Oakland, and State of Michigan commonly known as

    28600-28690 Southfield Rd., Lathrup Village, MI (the “Property”).

 3. Defendant Lathrup Village (“Lathrup” or the “City”) is a Michigan

    Municipal Corporation in Oakland County, MI.

 4. Defendant Jim Wright (“Wright”) is an agent or employee of Defendant

    McKenna Associates, Inc, a Michigan Corporation (“McKenna”).

 5. Defendant Wright is an adult individual who conducts business in Oakland

    County.

 6. Defendant McKenna conducts business in Oakland County and is employed

    by Lathrup as an independent contractor.

 7. Defendant Lathrup Village Downtown Development Authority (“DDA”) is a

    public body corporate formed under Act 57 of 2018.

 8. The amount in controversy exceeds $25,000.00 exclusive of costs, interest,

    and attorney’s fees.

 9. This complaint seeks declaratory relief pursuant to MCR 2.605.


                                 Page 2 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.119 Filed 02/09/21 Page 3 of 31




 10.There is an actual controversy within the Oakland County Circuit Court’s

    jurisdiction necessitating a declaration of legal rights between the parties.

 11.The acts and events that give rise to this cause of action took place in the

    County of Oakland, State of Michigan.

 12.Jurisdiction is proper in the Oakland County Circuit Court for the State of

    Michigan pursuant to MCL 600.601, MCL 600.605, and MCR 2.605 (A)(2).

 13.Venue is proper in the Oakland County Circuit Court for the State of

    Michigan pursuant to MCL 600.1621.

                             Common Allegations

 14.This Complaint addresses the unfettered abuse of the City and its officials in

    the administration of its zoning codes and ordinances, and its arbitrary,

    capricious, and disparate treatment of Plaintiff.

 15.The acts set forth herein constitute the voluntary and official policies or

    practices of the City of Lathrup Village and its Downtown Development

    Authority.

 16.The Property was approved for construction by the City of Lathrup Village

    on or about April 17, 1961.

 17.The Property was presumptively issued a certificate of occupancy by

    Lathrup upon completion of construction.




                                  Page 3 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.120 Filed 02/09/21 Page 4 of 31




 18.Lathfield purchased the Property on or about January 28, 2020 from Dhal

    Real Estate, LLC.

 19.The Property has at all relevant times been located in Lathrup’s Commercial

    Vehicle Zoning District (the “CV District”).

 20.The CV District encompasses a multitude of commercial uses including

    office space, retail, personal services, business services, restaurants, etc.

 21.For at least the last decade Lathrup has licensed uses at the Property

    permitted under the CV District zoning designation, including but not

    limited to: office, auto wholesalers, barber shops, salons, nail studios, and

    retailers.

 22.Pursuant to Article 6 of Lathrup’s zoning code, site plan review applies only

    to proposed development plans or where there is a proposed change of use.

 23.The use of the Property has not changed at any time relevant to this cause of

    action.

 24.Lathfield has no intention to change the use of the Property.

 25.Upon Lathfield’s acquisition of the Property, and notwithstanding the lack

    of change of use, Lathrup made material representations to Lathfield that the

    Property required site plan approval from Lathrup.

 26.Lathrup demanded that an inspection of the Property be permitted under the

    threat of government punishment for the site-plan review.


                                  Page 4 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.121 Filed 02/09/21 Page 5 of 31




 27.Lathfield, unaware of Lathrup’s zoning code at the time and fearful of

    Lathrup’s threats of government action, was compelled against its will to

    permit an inspection of the Property.

 28.On or about July 24th and July 31st, 2020 Lathrup and Jim Wright conducted

    numerous inspections of the Property under the threat of punishment for the

    failure to comply.

 29.Shortly thereafter, an inspection report (the “Inspection”) was issued to

    Lathfield purporting to claim that Lathfield must conduct certain repairs to

    the Property.

 30.The Inspection relies upon the 2014, 2015, and 2017 versions of various

    building and trade codes.

 31.The only codes adopted by the City have been made under Michigan’s

    Home Rule City Act and MCL 117.3 (K).

 32.MCL 117.3 (K) identifies the express process that cities shall comply with in

    order to enforce codes by reference:

          Except as otherwise provided under the Stille-DeRossett-Hale
          single state construction code act, 1972 PA 230, MCL 125.1501 to
          125.1531, a city may adopt a law, code, or rule that has been
          promulgated and adopted by an authorized agency of this state
          pertaining to fire, fire hazards, fire prevention, or fire waste, and a
          fire prevention code, plumbing code, heating code, electrical code,
          building code, refrigeration machinery code, piping code, boiler
          code, boiler operation code, elevator machinery code, an
          international property maintenance code, or a code pertaining to
          flammable liquids and gases or hazardous chemicals, that has been
          promulgated or adopted by this state, by a department, board, or

                                     Page 5 of 31
    Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.122 Filed 02/09/21 Page 6 of 31




              other agency of this state, or by an organization or association that
              is organized and conducted for the purpose of developing the code,
              by reference to the law, code, or rule in an adopting ordinance and
              without publishing the law, code, or rule in full. The law, code, or
              rule shall be clearly identified in the ordinance and its purpose
              shall be published with the adopting ordinance. Printed copies of
              the law, code, or rule shall be kept in the office of the city clerk,
              available for inspection by, and distribution to, the public at all
              times. The publication shall contain a notice stating that a complete
              copy of the law, code, or rule is made available to the public at the
              office of the city clerk in compliance with state law requiring that
              records of public bodies be made available to the general public.

     33.The codes adopted by Lathrup under MCL 117.3 (K) are limited to the 2006

        versions of the various building, electrical, mechanical, plumbing, and

        maintenance codes. See Chapter 14, Articles II, III, IV, V, and VI. 1

     34.Based on the improper Inspection, Jim Wright, in his individual capacity has

        been informing Lathfield’s licensees and prospective licensees that the

        Property is being condemned.

     35.Based on the improper Inspection, Jim Wright, in his individual capacity has

        been telling Lathfield’s contractors and other tradesman that they should not

        seek permits to perform work on the Property because it was being

        condemned.

     36.As of the date of this Complaint, Lathrup has taken no action to condemn

        the Property.




1 LI attempted to appeal the conclusions of the Inspection but was told by Lathrup that the
Inspection was not appealable because no violations had been issued.

                                        Page 6 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.123 Filed 02/09/21 Page 7 of 31




 37.On or about September 10, 2020 Lathrup issued a Site Plan Review (the

    “Report”) to Lathfield wherein Lathrup states that the building “was likely

    approved as an office building” and “that a mixture of uses occupy the

    building.”

 38.The Report further identifies that Lathfield intends to “maintain the mixture

    of uses operating in the building,” and that “no additional space is proposed

    to be added.”

 39.The City’s own Report identifies and confirms the long standing, pre-

    existing use of the Property that has been repeatedly approved by the City.

 40.There has been no change of use at the Property as defined by Lathrup’s

    zoning code.

 41.Absent a change of use, there is no mechanism in which the City of Lathrup

    can compel Lathfield to undergo and comply with Lathrup’s Report.

 42.Having realized that they have no enforcement mechanism under its zoning

    code, Lathrup proceeded to threaten Lathfield with prosecution for not

    having obtained a business license from Lathrup.

 43.Lathrup’s codes and ordinances require a license for any individual or entity

    “conducting business” in the City.

 44.The City’s own code in section 18-26 defines what “conducting business”

    means within the parameters of Lathrup’s busines licensing scheme.


                                 Page 7 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.124 Filed 02/09/21 Page 8 of 31




 45.The ownership and leasing of commercial real property is not identified as

    “conducting business” in the City’s own ordinances.

 46.Notwithstanding the City’s lack of lawful authority to compel Lathfield to

    seek and obtain a business license, Lathfield did in fact submit an

    application in compliance with Section 18-30 of the City’s codes and

    ordinances, which was then refused by the City.

 47.Notwithstanding, Lathrup has threatened to withhold the business license

    applications of Lathfield’s commercial licensees under the false threat that

    Lathfield has failed to obtain a required business license.

 48.Lathrup has further threatened to punish Lathfield by issuing citations to it

    for not obtaining a business license.

 49.Lathrup’s threat to withhold other parties’ business license applications for

    any reason related to its dispute with Lathfield is likewise contrary to

    Lathrup’s own code in Section 18-30, which sets forth the requirements for

    obtaining a business license. Section 18-30 does not require that the property

    owner have first obtained a license of any kind in order for Lathrup to issue

    a business license to an appropriate applicant.

 50.Lathrup has further threatened to punish Lathfield for refusing to disclose

    confidential business information of its licensees.




                                 Page 8 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.125 Filed 02/09/21 Page 9 of 31




 51.Lathrup does have an ordinance that compels commercial landlords to

    disclose a “list of all tenants in such building and the principal business of

    each tenant.”

 52.Lathfield does not have tenants at its buildings.

 53.Lathfield’s licensees are, by law, not tenants, and Lathfield’s relationships

    with its licensees are governed by the contractual relationship between those

    parties.

         COUNT I – ACTION FOR DECLARATORY RELIEF
                     As to the City of Lathrup Village
       Declare that the Property is not subject to site plan approval

 54.Plaintiff incorporates by reference the allegations set forth above and relies

    on them as though fully restated here.

 55.The Property has a current certificate of occupancy.

 56.The City’s zoning code only requires a site-plan review and approval

    process in order to obtain a certificate of occupancy or if there is a change of

    use.

 57.The City’s zoning code defines a change of use as: A "change in use" occurs

    whenever a described use within any district alters its activities in such

    fashion as to fall within any other use described in this ordinance which is

    separately or differently treated or dealt with so that different or other

    regulations apply.


                                  Page 9 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.126 Filed 02/09/21 Page 10 of 31




  58.There has been no change of use at the Property in decades.

  59.The City’s own Report acknowledges that there is no change in use at the

     Property.

  60.Notwithstanding the status quo at the Property for decades, the City is

     seeking to compel Lathfield to undergo site plan review and approval in

     violation of its own zoning code.

  61.Lathfield is entitled to a declaration that the City cannot compel site plan

     review and approval of the Property under its applicable zoning code.

  62.Absent such declaratory relief Lathfield will suffer irreparable injury where

     the City has threatened to condemn the Property.

         COUNT II – ACTION FOR DECLARATORY RELIEF
                      As to the City of Lathrup Village
        Declare that LI has no obligation to obtain a business license

  63.Plaintiff incorporates by reference the allegations set forth above and relies

     on them as though fully restated here.

  64.The City has threatened Lathfield with the closure of its Property, issuance

     of tickets, and other governmental action against it if Lathfield did not

     obtain a business license from the City before January 6, 2021.

  65.The City’s business licensing ordinance is found in Chapter 18, Article II of

     the City’s codes and ordinances.




                                  Page 10 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.127 Filed 02/09/21 Page 11 of 31




  66.The City’s business licensing ordinance makes it mandatory for every

     person “conducting business” in Lathrup to apply for and obtain a business

     license.

  67.The term “conducting business” is a defined term in the City’s business

     licensing ordinance:




  68.Lathfield does not produce or supply commodities.

  69.Lathfield is not a merchant selling goods, wares, or merchandise.

  70.Lathfield is not engaged in a trade.

  71.Lathfield is not a transient merchant.

  72.Lathfield is not engaged in an activity regulated by the handbill regulations

     of the City.

  73.The City’s business licensing ordinance definition of “conducting business”

     does not include the mere ownership of commercial property in the City.

  74.No other ordinance in the City regulates or governs commercial licensing of

     real property space.




                                  Page 11 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.128 Filed 02/09/21 Page 12 of 31




  75.Lathfield is entitled to a declaration that the City has no lawful means to

     compel Lathfield to obtain a busines license or to punish Lathfield for not

     obtaining a business license.

  76.Absent such declaratory relief Lathfield will suffer irreparable injury where

     the City has threatened to condemn the Property and refuse to issue further

     business licenses to Lathfield’s licensees.

   COUNT III – DUE PROCESS VIOLATIONS UNDER MICHIGAN’S
                          CONSTITUTION
                  As to the City of Lathrup Village

  77.Plaintiff incorporates by reference the allegations set forth above and relies

     on them as though fully restated here.

  78.Article I §17 of the Michigan Constitution prevents the City from depriving

     a person of their property without due process of law, including the rights to

     adequate notice and a meaningful opportunity to be heard.

  79.Michigan’s due-process clause likewise prohibits arbitrary, capricious, and

     unreasonable actions of government.

  80.Lathfield has a protected property right under Michigan’s Constitution in the

     Property, its ability to license space in that Property, and its ability to earn

     income through licensing such space.




                                   Page 12 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.129 Filed 02/09/21 Page 13 of 31




  81.Due Process protections afforded under Michigan’s Constitution requires

     that a government provide appropriate notice of ordinances it intends to

     enforce.

  82.As more fully set forth above, the City has purported to enforce a number of

     codes regulating skilled trades, using versions from 2014 forward.

  83.The City’s adopting ordinance under MCL 117.3 (K) only purports to adopt

     the 2006 version of the Michigan versions of these trade codes.

  84.An improperly adopted code is unenforceable as a matter of law. See Ewing

     v. City of Detroit, 237 Mich App 696 (2000).

  85.The City failed to properly adopt trade codes from 2014 forward and cannot

     lawfully use those codes for enforcement purposes.

  86.The City’s improper enforcement of these codes deprives Lathfield of

     adequate notice in violation of its Due Process Rights.

  87.Similarly, while the City sent the Inspection to Lathfield, it refused to honor

     Lathfield’s rights of appeal of the findings of such Inspection.

  88.The City adopted a board of appeals to hear challenges arising from

     inspections performed under the various codes.

  89.The City served the Inspection on Lathfield and proceeded to threaten

     Lathfield with condemnation and various other enforcement actions.




                                  Page 13 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.130 Filed 02/09/21 Page 14 of 31




  90.Lathfield timely filed an appeal of the Inspection and its applicability to the

     Property.

  91.Notwithstanding, the City refused to honor the appeal request.

  92.The City’s refusal to honor the appeal request further constitutes a due

     process violation under Michigan’s Constitution.

  93.Taken as a whole, the City’s conduct as set forth herein constitutes an

     arbitrary and capricious attempt to intimidate, threaten, bully, and coerce

     Lathfield to do something to the Property that the City cannot legally

     require. The City’s continued refusal to permit any type of administrative

     challenge so as to further their coercion of Lathfield deprives Lathfield of

     necessary due process.

  94.The City’s conduct with respect to infringing on the contractual rights of

     Lathfield and its licensees is a further violation of Lathfield’s substantive,

     economic due process rights.

  95.The City’s due process violations are in furtherance of a concerted effort

     with the other Defendants to coerce and intimidate Lathfield to perform

     upgrades and improvements to the Property that the City cannot otherwise

     lawfully compel.

  96.The City’s conduct is arbitrary, capricious, and abuse of governmental

     authority.


                                  Page 14 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.131 Filed 02/09/21 Page 15 of 31




  97.Lathfield has been harmed in an amount exceeding $25,000.00 exclusive of

     costs, interest, and attorney’s fees due to the City’s due process violations.

  98.Lathfield’s business reputation and esteem in the community has been

     harmed by the City’s due process violations.

         COUNT IV – ACTION FOR DECLARATORY RELIEF
                     As to the City of Lathrup Village
  Declare that Lathrup Village cannot prejudice the rights of third parties

  99.Plaintiff incorporates by reference the allegations set forth above and relies

     on them as though fully restated here.

  100.     The City has threatened Lathfield that it will not issue business

     licenses to its licensees when requested because of the allegation that

     Lathfield is required to have a business license and does not.

  101.     The City, through Wright and the DDA, have repeatedly and

     intentionally dissuaded potential business licensees from seeking licensure

     at the Property using the false claim that the Property is being condemned.

  102.     The City’s business licensing code does not condition the issuance of

     a business license on the action or inaction of a third party.

  103.     The City’s business licensing code expressly mandates to the

     applicant that the applicant must comply with the City’s codes and

     ordinances. See §18-30 (d).




                                   Page 15 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.132 Filed 02/09/21 Page 16 of 31




  104.     The City’s threat to withhold business licenses of Lathfield’s

     licensees is improper.

  105.     The City has made various statements to Lathfield’s licensees of this

     false narrative, to the detriment of Lathfield’s business practices.

  106.     Lathfield is entitled to a declaration that the City cannot withhold its

     licensees’ business licenses for the action or inaction of a third party.

  107.     Absent such declaratory relief Lathfield will suffer irreparable injury

     where the City has threatened to condemn the Property.

  108.     Lathfield is further suffering monetary harm in excess of $25,000.00

     where the City is intentionally prohibiting licensees from doing business at

     the Property.

                     COUNT V – BUSINESS DEFAMATION
                        As to Jim Wright and McKenna

  109.     Plaintiff incorporates by reference the allegations set forth above and

     relies on them as though fully restated here.

  110.     Jim Wright, outside of the exercise of any duties or functions he may

     have on behalf of the City, repeatedly told contractors that the Property was

     being condemned.

  111.     Jim Wright, outside of the exercise of any duties or functions he may

     have on behalf of the City, repeatedly told existing and prospective business

     licensees that the Property was being condemned.
                                  Page 16 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.133 Filed 02/09/21 Page 17 of 31




  112.     At no time prior to the filing of this Complaint has Lathrup taken any

     action to condemn the Property.

  113.     At no time prior to the filing of this Complaint has Lathrup taken any

     enforcement action of any kind against Lathfield and the Property.

  114.     Jim Wright knew, or should have known, that the Property was not

     condemned when he made his statements to contractors and business

     licensees.

  115.     Jim Wright knew, or should have known, that the Property was not in

     the process of being condemned when he made his statements to contractors

     and business licensees.

  116.     Jim Wright knew, or should have known, that there has been no

     enforcement action from the City against Lathfield or the Property.

  117.     Jim Wright’s statements to Lathfield’s contractors and business

     licensees were false when made.

  118.     Jim Wright’s false statements that the Property was condemned or

     being condemned defamed and disparaged Lathfield.

  119.     Jim Wright, negligently or with actual malice, made the false

     statements regarding Lathfield’s Property to Lathfield’s contractors and

     business licensees.




                                 Page 17 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.134 Filed 02/09/21 Page 18 of 31




  120.     Jim Wright’s false and defamatory statements have a tendency to, and

     did, prejudice Lathfield in the conduct of its business and deterred others

     from dealing with Lathfield.

  121.     At all times relevant to this Complaint Jim Wright was an employee

     of McKenna.

  122.     At all times relevant to this Complaint Jim Wright was acting within

     the scope of his employment for McKenna as an inspector and building

     official contracted to perform services for Lathrup.

  123.     McKenna is liable for the acts and omissions of its employees under

     the theory of respondeat superior.

  124.     McKenna is likewise liable to Plaintiff for negligently training Jim

     Wright in the performance of his duties.

  125.     As a direct a proximate result of Wright and McKenna’s wrongful,

     Lathfield has suffered economic injury, loss of goodwill, harm to its

     business reputation, loss of esteem and standing in the community, and loss

     of business opportunities.

    COUNT VI – TORTIOUS INTERFERENCE WITH A BUSINESS
                        RELATIONSHIP
                 As to Jim Wright and McKenna

  126.     Plaintiff incorporates by reference the allegations set forth above and

     relies on them as though fully restated here.


                                  Page 18 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.135 Filed 02/09/21 Page 19 of 31




  127.     Lathfield is in the business of licensing the use of space in the

     Property to Licensees.

  128.     At periodic and repeated times throughout 2020, Jim Wright made

     false statements to Lathfield’s contractors and business licensees about the

     Property being condemned.

  129.     At all times relevant to this Complaint, Jim Wright knew or should

     have known that Lathfield was the owner of the Property.

  130.     At all times relevant to this Complaint, Jim Wright knew or should

     have known that contractors seeking permits to work on the Property were

     doing business with Lathfield.

  131.     At all times relevant to this Complaint, Jim Wright knew or should

     have known that business licensees seeking business applications were

     doing business with Lathfield.

  132.     Jim Wright knew or should have known of Lathfield’s business

     relationships with these contractors and business licensees as they were

     expressly seeking approvals required for the working on and business affairs

     at the Property.

  133.     Lathfield’s contractors and business licensees had a reasonable

     likelihood of future economic benefit to Lathfield.




                                 Page 19 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.136 Filed 02/09/21 Page 20 of 31




  134.     By his conduct as set forth above, Jim Wright either intentionally or

     negligently interfered with the contracts and business relationships and

     expectancies between Lathfield, its business partners, and its licensees.

  135.     Jim Wright’s false statements about the Property being condemned

     were intended to, and did, interfere with Lathfield’s contracts and business

     relationships, causing their breach, disruption, termination, or preventing

     them from concluding.

  136.     McKenna is liable for the acts and omissions of its employees under

     the theory of respondeat superior.

  137.     McKenna is likewise liable to Plaintiff for negligently training Jim

     Wright in the performance of his duties.

  138.     As a direct a proximate result of Wright and McKenna’s wrongful,

     Lathfield has suffered economic injury, loss of goodwill, harm to its

     business reputation, loss of esteem and standing in the community, and loss

     of business opportunities.

   COUNT VII – VIOLATION OF THE MICHIGAN CONSTITUTION
                    CONTRACTS CLAUSES
                     As to Lathrup Village

  139.     Plaintiff incorporates by reference the allegations set forth above and

     relies on them as though fully restated here.




                                  Page 20 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.137 Filed 02/09/21 Page 21 of 31




  140.     The Michigan Constitution of 1963, Article 1 §10 prohibits the

     enforcement of laws that impair the private contractual rights of citizens.

  141.     Lathfield has contracts with its licensees.

  142.     Lathfield’s contracts with its licensees contain confidentiality and

     non-disclosure provisions, which expressly prohibits the disclosure of the

     names and occupations of the businesses that Lathfield contracts with.

  143.     Lathrup has demanded that Lathfield disclose such information

     pursuant to its ordinances.

  144.     If Lathfield disclosed the information requested to Lathrup Village it

     would be in violation of its contracts with its licensees and would be

     subjected to resulting liability.

  145.     Lathrup’s ordinance is not rationally related to its police power where

     it requires information a property owner that it could also ascertain directly

     from the licensee where each licensee is required under Lathrup’s

     ordinances to apply for and obtain an appropriate business license before

     conducting business in the City.

  146.     Lathrup’s ordinance compelling Lathfield to produce a list of its

     contracting licensees substantially impairs Lathfield’s contracts.

  147.     Alternatively, the ordinance relied upon by Lathrup to compel

     Lathfield to disclose the list of licensees Lathfield contracts with does not


                                   Page 21 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.138 Filed 02/09/21 Page 22 of 31




     apply on its face where the ordinance only compels the disclosure of

     “tenants.”

  148.      Where Lathfield has no tenants as defined by Michigan law, Lathfield

     is under no obligation to disclose any information to the City and is entitled

     to declaratory relief to that effect.

  149.      Further, Lathfield’s contracts with its licensees expressly places the

     burden of obtaining any necessary licenses, certificates, or other

     governmental approvals on the licensee.

  150.      There is no prohibition under the City’s ordinances or Michigan law

     that restricts the shifting of this burden on Lathfield’s licensee.

  151.      Notwithstanding, the City purports to use its ordinances in an attempt

     to impair the private contracts between Lathfield and its licensees.

  152.      Such violations of the Michigan Constitution also amounts to an as-

     applied substantive due process violation.

                COUNT VIII – DECLARATORY RELIEF
                          As to Lathrup Village
         Declare the Property a Pre-Existing, Non-Conforming Use

  153.      Plaintiff incorporates by reference the allegations set forth above and

     relies on them as though fully restated here.

  154.      An actual controversy exists between the parties about the Property’s

     zoning compliance.


                                   Page 22 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.139 Filed 02/09/21 Page 23 of 31




  155.     As more fully set forth above, the Property has been used in the same

     fashion for more than fifteen years.

  156.     At all relevant times the City has affirmatively permitted the current

     and unchanged use of the Property, by issuing business licenses to the same

     types of businesses and uses that currently exist at the Property.

  157.     The City has been aware of the uses taking place at the Property for

     more than fifteen years.

  158.     The City has never acted with reasonable diligence in taking any

     enforcement action against the Property.

  159.     The City has permitted the current use of the Property, either

     expressly or implicitly, for as long as the Property has been in operation.

  160.     More specifically, the City has previously been sued by at least one

     prior owner over the very issues raised in this Complaint. The City took

     steps to conceal that lawsuit’s results and whatever settlement led to its

     dismissal.

  161.     Upon information and belief, the prior lawsuit against the City was

     dismissed due to the City’s lack of ability to lawfully defend its behavior

     with respect to the Property as it had permitted the very uses at the Property

     it now complains of for years prior.




                                  Page 23 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.140 Filed 02/09/21 Page 24 of 31




  162.       The Property’s boundaries, parking, and trash receptacles were all

     approved and in existence prior to the enactment of any zoning code in the

     City.

  163.       The City’s current zoning code contemplates the continuation of any

     pre-existing, non-conforming use and even codifies that the transfer of

     ownership cannot change this status.

  164.       Lathfield, in good faith, relied upon the City’s many years of treating

     the Property as zoning and site-plan compliant with its current and

     unchanged uses in acquiring ownership of same.

  165.       Had Lathfield been aware of the City’s mistreatment of the Property

     and intention to subsequently reverse course regarding its claimed permitted

     use at the Property, Lathfield would not have expended significant sums to

     purchase the Property.

  166.       The City has created an exception circumstance with respect to the

     Property due to the lack of any enforcement with the Property over the

     course of decades.

  167.       The City is estopped from enforcing its zoning and site plan

     requirement on Lathfield and the Property due to their years of inactions that

     have been relied upon by every past owner and Lathfield in their ownership

     of the Property.


                                   Page 24 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.141 Filed 02/09/21 Page 25 of 31




  168.     The City is likewise barred by the equitable doctrine of laches from

     refuting the current status of the Property.

  169.     The City has either intentionally or negligently permitted the

     continuation of the Property’s current status since its construction.

  170.     The City’s delay permitted the prior owner to sell the Property to

     Lathfield.

  171.     The prior owner of the Property was Dhal Real Estate, LLC.

  172.     The manager and/or owner of Dhal Real Estate, LLC is Jet Dhaliwal.

  173.     Jet Dhaliwal sat on the Downtown Development Authority for the

     City for a number of years.

  174.     Prior to the sale of the Property to Lathfield, Dhal Real Estate, LLC

     was threatened with condemnation by the City.

  175.     Prior to the sale of the Property to Lathfield, Dhal Real Estate, LLC

     sued the City for such condemnation action as set forth above.

  176.     The City’s permissive approach of the current status of the Property

     for decades renders it inequitable to permit the City to enforce zoning

     requirements on Lathfield that it has refused to enforce on other owners.

  177.     Lathfield would be prejudiced by the City’s treatment of the property

     as anything other than a pre-existing, non-conforming use.




                                   Page 25 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.142 Filed 02/09/21 Page 26 of 31




  178.     Lathfield is entitled to a determination that the Property is a pre-

     existing, non-conforming use and that no changes or modifications to the

     Property, parking, or trash receptacle are required.

   COUNT IX – INVERSE CONDEMNATION UNDER MICHIGAN’S
               CONSTITUTIONAL PROTECTIONS
                As to Lathrup Village and the DDA

  179.     Plaintiff incorporates by reference the allegations set forth above and

     relies on them as though fully restated here.

  180.     Michigan’s Constitution of 1963, Article 10 §2 prohibits the

     government’s taking of private property for a public use without first

     providing just compensation.

  181.     The Property holds a special value to the City and the DDA because

     of its location and proximity to City Hall.

  182.     The City and the DDA do not want the Property, in its current form,

     to remain for a number of reasons, including but not limited to: the

     anticipated expansion of Southfield Road, their distaste for the minority-

     owned businesses that exist at the Property, and their failures over decades

     to properly regulate the Property.

  183.     The City’s wrongful conduct even extends to refusing to timely

     process and issue appropriate permits to contractors attempting to do repairs

     on the Property.


                                  Page 26 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.143 Filed 02/09/21 Page 27 of 31




  184.     The City and DDA’s conduct toward the Property and toward

     Lathfield identifies a clear intention to devalue the Property to the point of

     non-existence.

  185.     The City’s threats to condemn the Property or to require what would

     amount to millions of dollars of repairs and upgrades to bring the Property to

     new construction and zoning standards is intended to destroy any value in

     the Property.

  186.     The City’s threats to withhold business licenses for improper purposes

     is intended to destroy any value in the Property.

  187.     The City’s conduct as set forth herein constitutes an abuse of

     government power.

  188.     The City’s conduct as set forth herein has caused a substantial decline

     in the value of the Property.

  189.     The decline in the value of the Property is directly related to licensees

     being unlawfully refused business licenses.

  190.     The decline in the value of the Property is directly related to

     prospective licensees being falsely told that the Property is in some state of

     condemnation proceeding.




                                     Page 27 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.144 Filed 02/09/21 Page 28 of 31




  191.     The decline in the value of the Property is directly related to Jim

     Wright’s repeated, and defamatory statements as an agent of the City that

     the Property is in some state of condemnation proceeding.

  192.     The City’s conduct as set forth herein has the effect of taking

     Lathfield’s Property without just compensation as required by Michigan’s

     Constitution.

  193.     The City’s conduct as set forth herein is unique to Lathfield and the

     Property and is an attempt to place a burden on Lathfield that the City does

     not place on other property owners (except those specific parcels directly

     adjoining the Property).

  194.     The City’s conduct constitutes an inverse condemnation of the

     Property under Michigan’s Constitutional protections.

  195.     The City’s conduct constitutes a regulatory taking of the Property

     under Michigan’s Constitutional protections.

  196.     Lathfield is entitled to just compensation for the City’s actions under

     Michigan’s Constitutional protections.

  197.     Lathfield is entitled to 125% of the fair market value of the Property

     as a result of the City’s inverse condemnation actions under Michigan’s

     Constitutional protections.

                     COUNT X – CIVIL CONSPIRACY
                          As to All Defendants
                                   Page 28 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.145 Filed 02/09/21 Page 29 of 31




  198.     Plaintiff incorporates by reference the allegations set forth above and

     relies on them as though fully restated here.

  199.     Defendants know that the Property has been used as it is currently

     situated for decades.

  200.     The Property sits in a prominent stretch of Southfield Rd., in the heart

     of Lathrup, and partially abuts Lathrup City Hall.

  201.     The Property is predominantly occupied by minority-owned

     businesses providing needed commercial services to Lathrup Village, whose

     residents are predominantly minority.

  202.     Upon information and belief Lathrup no longer wants the minority-

     owned businesses that have been occupying the Property for decades to be

     the “face” of Lathrup’s commercial corridor.

  203.     Defendants desperately desire to upgrade and improve the image of

     the City and no longer want the Property in its current form.

  204.     Defendants know that they have no lawful means by which to compel

     Lathfield to comply with site-plan reviews or other currently enacted

     ordinances that would result in Lathfield bringing the Property up to a

     standard not required by law.




                                 Page 29 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.146 Filed 02/09/21 Page 30 of 31




   205.      Defendants know that they have no lawful means by which to disturb

      the pre-existing and approved mixed use of the Property that the City has

      permitted for decades.

   206.      Defendants conduct as set forth in this Complaint has been done with

      the concerted effort of all Defendants to use threats, coercion,

      disparagement, and harassment to obtain a goal they could not do through

      legal enforcement.

   207.      Defendants’ conduct has harmed Lathfield s business, disparaged its

      ownership, and decreased the value of the Property.

   208.      Lathfield has been harmed in an amount in excess of $25,000.00

      exclusive of interest, costs, and attorney’s fees as a result of Defendants’

      concerted conduct as set forth herein.

      FOR THESE REASONS, Plaintiff respectfully requests that this court

enter an order granting the declaratory relief requested herein; award Plaintiff an

amount in excess of $25,000.00, along with such costs, interests, and attorney’s

fees as determined at trial.

                                               Respectfully submitted:
Dated: February 9, 2021
                                               /S/ Aaron D. Cox, Esq.
                                               By: Aaron D. Cox (P69346)
                                               Law Offices of Aaron D. Cox,
                                               PLLC
                                               Attorney for the Plaintiff


                                   Page 30 of 31
Case 2:21-cv-10198-BAF-CI ECF No. 5, PageID.147 Filed 02/09/21 Page 31 of 31




                                 JURY DEMAND

      Plaintiff demands a trial by jury in the above entitled action.

                                              Respectfully submitted:
Dated: February 9, 2021
                                              /S/ Aaron D. Cox, Esq.
                                              By: Aaron D. Cox (P69346)
                                              Law Offices of Aaron D. Cox, PLLC
                                              Attorney for the Plaintiff


                          CERTIFICATE OF SERVICE

      The undersigned certifies that this document was served upon the clerk of

the Court and the parties of record by electronic filing and service on the date and

time set forth in the ECF system.


                                              Respectfully submitted:
Dated: February 9, 2021
                                              /S/ Aaron D. Cox, Esq.
                                              By: Aaron D. Cox (P69346)
                                              Law Offices of Aaron D. Cox,
                                              PLLC
                                              Attorney for the Plaintiff




                                    Page 31 of 31
